Citation Nr: 0432814	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  99-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSEs AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from November 1953 until 
November 1955.

This appeal comes before the Department of Veterans Affairs 
(VA) from a September 1997 Board of Veterans' Appeals (Board) 
decision that denied service connection for PTSD.  In August 
2000, the Board reopened the claim with the submission of 
additional evidence, which was deemed to be new and material.  
See 38 C.F.R. §§ 3.157, 20.1103 (2003).  The claim was 
remanded to the VA Regional Office (RO) in Columbia, South 
Carolina for further development.  

The veteran was afforded hearings at the RO in May 1996 and 
before the undersigned Veterans Law Judge by videoconference 
in June 2004.  The transcripts are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has PTSD as a result of 
traumatic experiences as a medic in Korea when he was exposed 
to daily pain and suffering, dead bodies and attacks by local 
nationals, including children booby-trapped with grenades.  
He indicates that he served in for three months in late 1954.  
He second stressor involved his service in Germany.  

During his videoconference hearing before the undersigned in 
June 2004 he testified to the effect that he worked with the 
quartermaster unit in Kaiserslautern, Germany in graves 
registration from 1954 until he got out of service in 1955.  
He said that part of that job entailed cleaning and 
identifying dog tags from dead soldiers, and putting bodies 
and body parts in bags for shipment back to the continental 
United States.  The veteran testified that the bodies came 
from Korea and that he did this for as long as he stayed in 
Germany.  

The veteran testified that his unit was notified of the crash 
of two Air Force planes in August 1955 at Edelweiler, Germany 
about three hours after it happened, but that they did not 
leave for the crash site until the following day because of 
having to secure body bags, equipment, rations to last three 
days, and because of having to be assured that there were no 
"terrorists" about that area.  He related that the crash 
site was located about 30 kilometers away

He related that he observed no bodies, but merely bones 
because the flesh had been burnt away.  He said that they set 
up makeshift tables, brought the bodies in, removed and 
cleaned the dog tags and deposited the remains into body 
bags.  The veteran stated that there were two crews, one for 
each plane, and that they eat there and slept there.  He said 
that after gathering all of the body parts, they were shipped 
to Frankfurt, Germany.  

The record reflects that the majority of the veteran's 
service medical and personnel records are not available and a 
number of attempts to retrieve them have been unsuccessful.  
Documentation of record indicates they are presumed to have 
been destroyed in a fire at the National Personnel Records 
Center (NPRC).  

The appellant's DD-Form 214 indicates that he served in the 
Quartermaster Corps.  He was shown to have had seven months 
and 21 days of foreign service, sustained no wounds, and 
received the National Defense Service Medal and the Army 
Occupation Medal for service in Germany.  No Korean War 
service is documented.  His major assignment was the 525th 
Quartermaster Co (Svc) APO 227.

U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) provided detailed documentation relating to 
aircraft accidents for 1955 indicating that two planes had 
collided, exploded and burned shortly after takeoff from 
Stuttgart Army Airfield on August 11, 1955, resulting in 
numerous deaths.  It was noted that personnel from Rhein/Main 
Air Base performed the ensuing investigation and submitted 
the report.  No documentation relative to body recovery was 
recorded.  The crash occurred .5 miles outside of Edelweiler, 
Germany.  USASCRUR was unable to verify any stressors 
associated with the veteran's reported service in Korea

The above documentation is consistent with the veteran's 
description of the accident (although initially dated in 
March 1955).  However, in view of the lack of documentation 
the Board finds that the location of the veteran's unit, 
525th Quartermaster Co, in August 1955 should be verified.  

A review of the record shows that the veteran has been 
receiving treatment at a VA facility for psychiatric 
problems, diagnosed as PTSD.  He has not undergone a VA 
psychiatric examination for compensation purposes.  It is 
noted that a VA psychologist in February 2004 indicated that 
he had reviewed the verified stressor from the Department of 
the Air Force regarding the August 1955 plane crash incident, 
which included multiple deaths.  He stated that it was his 
professional opinion that this was one of the stressors 
experienced by the veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The RO is requested to contact the 
appropriate organization in order to 
verify that the veteran's unit, 525th 
Quartermaster Co APO 227, was located in 
or around Kaiserslautern, Germany in 
August 1955.

2.  If the location of the 525th 
Quartermaster Co is consistent with the 
veteran's statements, the veteran should 
be scheduled for VA examination by a 
psychiatrist in order to determine the 
nature and severity of any psychiatric 
illness, to include post- traumatic 
stress disorder.  The claims file must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
Inform the examiner that only a stressor, 
which has been verified, by the RO or the 
Board may be used as a basis for a 
diagnosis of post-traumatic stress 
disorder.  The examiner should be 
informed that the August 1955 plane crash 
is verified as a stressor.  If the 
diagnosis of post- traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether the 
stressor found to be established by the 
record was sufficient to produce post- 
traumatic stress disorder, and whether 
there is a link between the current 
symptomatology and the in service 
stressors found to be established by the 
record. 

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




